739 N.W.2d 864 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Robert Thomas PARKS, Defendant-Appellant.
Docket No. 134172. COA No. 265843.
Supreme Court of Michigan.
October 24, 2007.
On order of the Court, the application for leave to appeal the February 20, 2007 judgment of the Court of Appeals is considered. We DIRECT the Genesee County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.